DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information referred to in the information disclosure statements filed on 11/16/2021 has been considered as to the merits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Dziak et al. (US 2019/0231087).  With respect to claim 1, Dziak discloses a combination highchair (see Figure 1a) and step stool (see Figure 2b) comprising: a base (102) comprising: a first pair of legs (108a)(108b); a first cross bar (136) extending between the first pair of legs; a second pair of legs (106a)(106b); a second cross bar (114) extending between the second pair of legs; a first step (118) disposed between at least one of the first pair of legs or the second pair of legs; a second step (402) disposed between at least one of the fist pair of legs or the second pair of legs wherein the second step is adjustable (i.e. it is foldable and vertically adjustable); a first hinge (128) and a second hinge (130) each pivotally joining the first pair of legs to the second pair of legs; a bracket (143); and a seat (104) configured to selectively attach to the bracket (143) wherein the base is configured to adjust between a folded configurations and an unfolded configurations via rotation of the first pair of legs with respect to the second pair of legs ; while the base is in the unfolded configuration the combination high chair and step stool is configurable into a high chair configuration (see Figure 1a) and a step stool configurations (see Figure 2b) wherein in the high chair configuration the seat (104) is attached to the bracket (143) and in the step stool configuration the seat is not attached to the bracket and the second step abuts and is supported by each of the first (136) and second (11r) while the base is in the folded configuration the second step is supported by only one of the first cross bar or the second cross bar (see paragraph [0067]).  With respect to claim 3, while the combination is unfolded, the first pair of legs extend downward at a first angle relative to the second pair of legs and while the combination is in the folded configurations the first pair legs extends downward at a second angle, less than the first angle, relative to the second pair of legs.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dziak et al. (US 2019/0231087) in view of Gibson (6,443,261).  As disclosed above, Dziak et al. reveals all claimed elements with the exception of a button that releases the first and second hinges.  Gibson teaches push button elements for releasing two pivotal legs in a step stool.  It would have been obvious to incorporate such an actuation mechanism since a button help prevent inadvertent folding of the base which could lead to injury.

Allowable Subject Matter
Claims 4-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 10-20 allowed.

The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record neither singly or in obvious combination discloses a combination high chair and step stool wherein when the combination is in a folded configuration a second step is supported on only a second cross bar.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Celestina-Krevh US-6082814-A.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH B. MCPARTLIN whose telephone number is (571)272-6854. The examiner can normally be reached M-F 7 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SARAH B MCPARTLIN/Primary Examiner, Art Unit 3636